Citation Nr: 0823590	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by a leg length discrepancy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a disability claimed as a 
left leg discrepancy, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
veteran and his mother testified before a Veterans Law Judge 
(VLJ) at a Board hearing at the RO in April 2004.  In 
September 2004, the Board reopened the claim based on the 
receipt of new and material evidence but remanded the claim 
on the merits.  The VLJ who conducted the Board hearing 
subsequently retired and the veteran elected to have another 
Board hearing, as he is entitled.  See 38 C.F.R. § 20.707.  
The Board subsequently remanded the case for a hearing to be 
scheduled in September 2006.  In November 2006, the veteran 
testified before the undersigned VLJ at another Board hearing 
at the RO.  Transcripts of both hearings are of record.

The Board remanded this case again in May 2007.  As all of 
the requested development has been accomplished, this case is 
properly before the Board.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
leg length discrepancy is a congenital deformity, and there 
is no competent evidence that the defect or disease was 
subject to a superimposed disease or injury in service, or 
aggravated in service beyond its natural progress.

2.  The competent medical evidence shows no relationship 
between the leg length discrepancy and a service-connected 
disability.


CONCLUSION OF LAW

The veteran does not have a disability manifested by a leg 
length discrepancy as a result of active military service, or 
a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007); VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  The RO provided the appellant 
with additional notice in October 2004 and June 2007, 
subsequent to the initial adjudication.  The June 2007 notice 
provided the criteria for how VA assigns disability ratings 
and effective dates for entitlement to benefits.  While the 
additional notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2007 supplemental 
statement of the case, following the provision of notice.  No 
fundamental unfairness has been shown as a result of the 
untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notice letters included the general criteria for 
substantiating a service connection claim including a claim 
based on aggravation in service, the letters did not 
specifically note that a congenital disorder could be found 
to be aggravated in service if it increased beyond the 
natural progress of the disease.  Thus, VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any notice errors did not affect the essential fairness of 
the adjudication, however, as VA has obtained all relevant 
evidence, and the appellant, through his representative, has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran's essential argument is that 
he has a disability manifested by leg length discrepancy that 
is related to service, which incorporates the assertion that 
there was a superimposed disease or injury in service; this 
is the evidence necessary to substantiate a congenital defect 
(as opposed to disease).  In January 2004, May 2006, and July 
2006, the veteran's representative cited to the regulations 
for aggravation of a congenital disease, specifically noting 
that a pre-existing injury or disease could be service-
connected if it increased in service beyond its natural 
progress.   In May 2008, the representative also cited to the 
regulations for service connection on a secondary basis, 
which is one of the arguments advanced by the veteran.  These 
actions by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process regarding the criteria 
for substantiating a service connection claim based on 
superimposed injury or disease or aggravation.  The veteran's 
representative is presumed to have basic knowledge of VA law 
and to have imparted this knowledge to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  As both 
actual knowledge of the veteran's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
any disability manifested by a leg length discrepancy, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a disability 
manifested by a leg length discrepancy.  In statements and 
testimony, he asserts that this disability was first 
diagnosed in service and that he was seen multiple times in 
service for the discrepancy between the lengths of his legs.  
He contests the finding that this is a congenital disease 
noting that no one else in his family has it.  His mother 
also testified in both Board hearings that she did not recall 
any problems with her son's legs as he was growing up 
including limping or problems fitting shoes.  The veteran 
alternatively argues that if his leg length discrepancy is 
found to be congenital he should at least be granted service 
connection based on aggravation in service.  He noted on a 
May 1999 statement that his leg length discrepancy started at 
3/4 inches at the beginning of service and by the end of 
service was bigger at 7/8 inches.  He further mentioned that 
he was treated multiple times for his leg length discrepancy 
and the back while he was in service.  Last, as a third 
theory of entitlement, he argues that his leg length 
discrepancy is related to his service-connected lumbar spine 
disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9.  However, if the congenital or 
development defect was subject to superimposed injury or 
disease, the resultant disability might be service-connected.  
VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as 
opposed to a defect) can be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Id.

The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show on a summary of care that 
the veteran's leg length discrepancy was initially noted in 
1983.  However, a September 1989 orthopedic record shows the 
veteran noted the discrepancy at age 18, which would have 
been roughly at the time of entry into service in 1978.  
After service, an October 1998 VA examiner found that it was 
likely that the left length discrepancy pre-dated service.  A 
November 2004 VA examination report notes that the veteran's 
leg length discrepancy is congenital.  The examiner found 
that there was no evidence to suggest that his leg length 
discrepancy was developmental or the result of any injuries 
or concurrent conditions.  In July 2007, a VA examination 
report shows that the only disorder manifested by leg length 
discrepancy without any history of trauma or open fractures 
would include congenital leg length discrepancy.  The 
examiner noted that there was no evidence in the veteran's 
case to suggest the leg length discrepancy was a result of 
any injuries or concurrent conditions.  

There are no other medical opinions of record addressing 
whether or not the veteran's leg length discrepancy is 
congenital.  

The medical evidence in this case thus shows that the 
veteran's leg length discrepancy is a congenital condition.  
The veteran and his mother have argued to the contrary, 
asserting that the veteran's legs did not appear shorter 
prior to entry into service and he did not have any problems 
as a child.  The veteran and his mother are capable of making 
these observations as lay persons and there is no reason 
shown to doubt their credibility. See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, their statements do not 
outweigh the contradicting medical opinions of record because 
they do not have the medical expertise to determine whether a 
condition is congenital or not.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A leg length discrepancy is a structural defect that is more 
or less stationary in nature.  However, given VA General 
Counsel's notation of the broad definition of the term 
"disease" as any deviation from or interruption of the 
normal structure...of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown, it is not 
clear if a leg length discrepancy would fall under this 
definition instead.  There is no clear medical opinion of 
record addressing whether the veteran's leg length 
discrepancy is a defect or disease.  Thus, the analysis below 
will address whether the veteran can get service connection 
for his leg length discrepancy, based on whether it is a 
defect or disease.

In addressing the veteran's leg length discrepancy as a 
defect, the service medical records do not show any 
superimposed disease or injury in service other than a lumbar 
spine disability, for which the veteran was already granted 
service connection.  An August 1978 medical record shows 
complaints of the feet hurting; a possible shin splints 
assessment was given.  A March 1981 service medical record 
shows complaints of pain in the right leg.  A September 1987 
medical record shows an impression of leg length discrepancy 
with secondary muscle strain, but the only secondary 
condition noted during physical evaluation was a lumbar spine 
disability.  A September 1985 medical record shows the 
veteran slipped and fell on ice but only was evaluated for 
complaints associated with the right side of his neck.  The 
veteran was hit by a car as a pedestrian in July 1989 but 
only injury to the neck and back was noted.  In June 1992, a 
radiograph report shows the veteran twisted his left ankle.  
A November 1995 medical record shows an assessment of 
probable sacroiliac joint dysfunction secondary to leg length 
discrepancy.  The veteran was instructed to continue using 
shoe lifts and Tylenol as needed.  A March 1997 radiological 
examination report shows degenerative activity in the left 
knee.

During the 20 years the veteran was in service, he had 
painful feet in 1978, a painful right leg in 1981, a twisted 
left ankle in 1992, probable sacroiliac joint dysfunction 
secondary to leg length discrepancy in 1995, and degenerative 
activity in the left knee in 1997.  With the exception of the 
probable sacroiliac joint dysfunction, none of these 
complaints or injuries was shown to have anything to do with 
the leg length discrepancy.  Regarding the probable 
sacroiliac joint dysfunction noted in 1995, this was not 
shown on subsequent service medical records or by the time of 
discharge in 1998.  

A February 1998 medical record, which is five months before 
discharge, notes that the veteran had a left leg length 
discrepancy since 1983 which was presently corrected with 
orthotic insert.  There were no other disorders noted in the 
lower extremities.

After service, a November 2004 VA examiner found that there 
were no additional conditions noted that were not 
developmental or congenital with regard to the leg length 
discrepancy.  The examiner further found that the only 
"disorder" manifested by the leg length discrepancy would 
include "leg length discrepancy, congenital."  

Therefore, service connection is not warranted for a leg 
length discrepancy if it is evaluated as a defect.  

Regarding the leg length discrepancy as a disease also does 
not warrant service connection for the veteran, as there is 
no evidence that this disorder progressed beyond its natural 
progress.  A January 1984 service medical record shows the 
veteran was put on profile due to his leg length discrepancy 
of 7/8 inches, right longer than left.  The profile included 
no running or aerobic testing and was to be renewed annually.  
An April 1987 orthopedic consult notes that the veteran 
needed shoe lifts.  He reportedly wore special shoes but was 
unable to get special tennis shoes and was requesting a 
waiver for aerobics.  A September 1989 orthopedic record 
shows the veteran had a trace limp and was given a shoe lift 
insert on the left.  In November 1995, a physical therapy 
consult notes that the veteran was a Freight Sector 
Specialist and moved boxes, crates, et cetera.  A March 1996 
consult note shows the veteran needed a written consult for 
added lift to his shoe; the left leg was still 7/8 inches 
shorter than the right.  As noted, a February 1998 medical 
record five months before discharge notes that the veteran's 
left leg length discrepancy was presently corrected with 
orthotic insert.  Also of note, an October 1998 VA 
examination report, which is three months after service, 
shows complaints of the knees cracking and the leg length 
discrepancy approximately 1/2 inches, but otherwise shows a 
normal orthopedic examination of the lower extremities.

A July 2003 VA examination report shows the veteran reported 
that he had a 3/4 inch leg length discrepancy in service but 
by discharge, the discrepancy was 1 inch.  He denied any 
trauma to the left leg in service to make it shorter.  On 
physical examination leg lengths from the anterior superior 
iliac spine to the medial malleolus was 90.5 cm on the right 
and 89 cm on the left, which corresponded to a discrepancy of 
5/8 inches.  In the examiner's opinion, there was 
insufficient evidence to suggest that the 5/8 inch leg length 
discrepancy was aggravated or accelerated by any incident in 
service.  The condition was found to pre-exist service and to 
be within the parameters to suggest a normal variance.

In November 2004, a VA examination report shows that leg 
length discrepancy was again assessed utilizing a tape 
measure, measured from the anterior superior iliac spine to 
the medial malleolus.  Again, a 1.5 cm leg length 
discrepancy, shorter on the left, was diagnosed.  This was 
found to correspond to a 5/8 inch leg length discrepancy.  
The examiner found that there was no evidence to suggest any 
increase in severity of the leg length discrepancy throughout 
the military service, or that any increase was beyond the 
natural progress of the disorder.

A July 2007 VA examiner also found that there was no evidence 
to suggest that there had been any increase in the severity 
of the leg length discrepancy throughout the veteran's 
military career or since retiring from the military.  Full 
length x-rays were performed and a 1.4 cm difference equaling 
5/8 inches was found between the two leg lengths.  

The medical evidence does not show that the leg length 
discrepancy increased in service at all, let alone what would 
be considered beyond its natural progress.  The medical 
evidence also does not show a superimposed disease or 
disability in service.  As the November 2004 VA examiner 
determined, the only manifestation of a "disorder" is the 
leg length discrepancy itself.  

As an alternative argument, the veteran has asserted that his 
leg length discrepancy is related to the service-connected 
lumbar spine disability.  Service connection can be granted 
on a secondary basis.  Except as provided in 38 C.F.R. 
§ 3.300(c), disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

In this case, the service medical records relate the 
veteran's low back disability to his leg length discrepancy, 
not the other way around; and the veteran was granted service 
connection for the back disability in February 1999.  As the 
medical evidence does not show any indication that the back 
disability caused or aggravated the leg length discrepancy, 
the veteran's secondary service connection argument fails.   

Although the veteran has argued that he has a current 
disability manifested by his leg length discrepancy, which is 
related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
disability associated with the leg length discrepancy that is 
related to service and that has not already been compensated.  
Competent medical experts make this opinion and the Board is 
not free to substitute its own judgment for those of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for a disability manifested by a leg length 
discrepancy; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.





ORDER

Entitlement to service connection for a disability manifested 
by a leg length discrepancy is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


